In a negligence action to recover damages for wrongful death and conscious pain and suffering, defendants appeal from an order of the Supreme Court, Kings County, dated March 22, 1971, which denied their motion to vacate and strike plaintiff’s demand for a bill of particulars. Order modified by striking therefrom the words “ in all respects ” and adding thereto, immediately after the provision that the motion is “ denied ”, the following: “ to the extent that defendants shall furnish a bill of particulars setting forth: (1) what acts or omissions defendants claim -constituted negligence on the part of the deceased infant contributing to the happening of the accident; and (2) the names and addresses of all witnesses obtained at the scene of the accident; and that the motion is otherwise granted.” As so modified, order affirmed, without costs. In our opinion the particulars granted should not have exceeded the scope of the items above mentioned. Rabin, P. J., Hopkins, Martuscello, Latham and Gulotta, JJ., concur.